UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1281



KAREEMAH YASMINA BELL,

                                              Plaintiff - Appellant,

          versus


SUN GLASS HUT INTERNATIONAL; ARLINGTON COUNTY
POLICE DEPARTMENT,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cv-00223-GBL; 1:07-cv-00224-GBL)


Submitted: August 30, 2007                 Decided:   September 5, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kareemah Yasmina Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kareemah Yasmina Bell appeals the district court’s order

denying relief on her consolidated actions alleging employment

discrimination    claims      under   Title   VII   against   Sun   Glass   Hut

International and claims under 42 U.S.C. § 1983 (2000) against

Arlington County Police Department.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.         Bell v. Sun Glass Hut Int’l,

Nos. 1:07-cv-00223-GBL; 1:07-cv-00224-GBL (E.D. Va. Mar. 14, 2007).

We   dispense   with   oral    argument    because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      - 2 -